Manning, C. J.
The defendant was convicted of perjury, and sentenced to confinement at hard labor for five years.
A motion in arrest of judgment was made for insufficiency of the indictment in this, that t! there is no averment which denies, contradicts and falsifies the matter wherein the perjury is assigned.”
*243The information does contain that averment in these words; “ whereas he, the said William Wells then and there well knew that said Henry Williams did not say to him, or to any one in his presence, that he would send Maria Benton,” etc.
This is the only ground taken in the motion in arrest, although there is another argued in the brief, but is not presented by the pleadings.

Judgment affirmed.